                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



ALBERT B. RATNER,               )                   CASE NO. 1:18CV2605
                                )
               Plaintiff,       )                   JUDGE CHRISTOPHER A. BOYKO
                                )
          vs.                   )                   OPINION AND ORDER
                                )
FOREST CITY REALTY TRUST, INC., )
                                )
               Defendant.       )



CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT # 4) of Plaintiff

Albert B. Ratner for Temporary Restraining Order, Preliminary Injunction and Other

Injunctive Relief. For the following reasons, the Motion is denied.

                                 I. BACKGROUND

       On November 12, 2018, Plaintiff Albert B. Ratner filed his Verified Complaint for

Temporary Restraining Order, Preliminary Injunction and Other Injunctive Relief. The

lawsuit arises out of a proposed merger by which Brookfield Asset Management, Inc. would

acquire Forest City for cash consideration of $25.35 per share of common stock, reduced by
the per share amount of any quarterly cash dividend that may be declared and paid prior to

consummation of the merger. On September 21, 2018, Forest City publicly filed a

preliminary proxy statement with the Securities and Exchange Commission (“SEC”). A

definitive Proxy Statement was filed with the SEC and mailed to stockholders on October 12,

2018. At that time, Forest City announced that a special meeting would be held on November

15, 2018, for a vote on the merger proposal. On October 25, 2018, Plaintiff issued an open

letter to shareholders, announcing his intention to vote all of the Forest City shares he controls

against the pending acquisition by Brookfield and urging fellow shareholders to do the same.

Plaintiff cited his concerns with the price and timing of the deal and with the Board’s

approval process, and noted that other strategic alternatives could generate greater value for

the company. On October 30, 2018, Forest City filed its Form 10-Q disclosing third quarter

earnings which were exceptionally strong and incorporated that statement by reference into

the Proxy Statement. The instant lawsuit was filed on November 12, 2018 and the Motion for

Temporary Injunction was filed on November 13, 2018, two days before the scheduled

shareholder meeting.

       Plaintiff asserts that Forest City’s Proxy Statement contained misleading statements

and omitted material information in violation of Section 14(a) of the Exchange Act and SEC

Rule 14a-9. He alleges that: (1) Forest City misstated the actual value of the merger

consideration of $25.35 per share, by omitting information about the Company’s strong

financial performance and the loss to the stockholders of expected dividends; (2) Forest City

omitted significant details about the reasons five directors voted against the merger and the

circumstances surrounding the “extraordinary” seven-to-five vote; (3) Forest City omitted


                                               -2-
details about the timing of the Brookfield bid in relation to the Board’s reconstitution; (4)

Forest City omitted the facts and circumstances surrounding CEO David LaRue’s changed

vote; (5) The Proxy Statement did not distinguish between the “old” and “new” Boards and

lacked details regarding the limited expertise and experience of the directors voting in favor

of the merger; (6) Forest City did not explain the decision to forego third-party appraisals of

Forest City assets; and (7) Forest City did not disclose the forecasts provided to Brookfield

nor disclose the availability of new debt capital equal to or greater than the proposed debt

financing by Brookfield. In light of all this, the shareholders could not possibly make an

informed decision regarding the merger proposal.

       Plaintiff seeks an order enjoining the special meeting and vote on the merger proposal

scheduled for November 15, 2018, until thirty days after Forest City mails a corrected Proxy

Statement in compliance with SEC Rule 14a-9 and resets the record date.

                               II. LAW AND ANALYSIS

Standard of Review

       Injunctive relief is an extraordinary remedy and is issued cautiously and sparingly.

See Weinberger v. Romero-Barcelo, 456 U.S. 305, 312-313 (1982).

       Four factors must be considered when deciding whether to grant an injunction: (1)

whether the movant has a strong likelihood of success on the merits; (2) whether there is a

threat of irreparable harm to the movant; (3) whether others will suffer substantial harm as a

result of the injunction, should it issue; and (4) whether the public interest will be served by

the injunction. See Rock & Roll Hall of Fame and Museum, Inc. v. Gentile Prods., 134 F.3d

749, 753 (6th Cir. 1998); Vittitow v. Upper Arlington, 43 F.3d 1100, 1109 (6th Cir. 1995) (the


                                               -3-
four factors are “not prerequisites to be met, but factors to be balanced.”); D.B. v. Lafon, 2007

U.S. App. LEXIS 3886 (6th Cir. 2007). While no single factor will be determinative as to the

appropriateness of the equitable relief sought, (In re DeLorean Motor Co., 755 F.2d 1223,

1229 (6th Cir. 1985)), “a finding that there is simply no likelihood of success on the merits is

usually fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000).

       The moving party must establish its case by clear and convincing evidence. See Deck

v. City of Toledo, 29 F. Supp.2d 431, 433 (N.D. Ohio 1998), citing Garlock, Inc., v. United

Seal, Inc., 404 F.2d 256, 257 (6th Cir. 1968). Clear and convincing evidence must produce a

firm belief about the facts to be proved. It must be more than evidence that simply outweighs

or overbalances the evidence opposed to it.

       The purpose of a preliminary injunction is to preserve the status quo. Procter &

Gamble v. Bankers Trust Co., 78 F.3d 219, 227 (6th Cir. 1996).

Section 14(a) of the Exchange Act and SEC Rule 14a-9

       SEC Rule 14a-9, as promulgated under Section 14(a) of the Exchange Act, does not

mandate the disclosure of any particular information. As 17 C.F.R. § 240.14a-9 recites in

pertinent part: “No solicitation subject to this regulation shall be made by means of any

proxy statement, form of proxy, notice of meeting or other communication, written or oral,

containing any statement which, at the time and in the light of the circumstances under which

it is made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.”

       “Disclosure of an item of information is not required [under section 14(a) and Rule

14a-9] . . . simply because it may be relevant or of interest to a reasonable investor.” Resnik


                                               -4-
v. Swartz, 303 F.3d 147, 154 (2d Cir. 2002). Rather, “federal courts have held that in order to

sufficiently allege the elements of an omission claim under § 14(a) . . . the plaintiff must

identify a precise “statement” in a proxy that is either affirmatively misleading or that is

rendered misleading by the operation of a materially omitted fact.” Louisiana Mun. Police

Employees Retirement System v. Cooper Industries, No. 12CV1750, 2012 WL 4958561, at *8

(N.D.Ohio Oct.16, 2012), citing Hysong v. Encore Energy Partners LP, Case No. 11-781,

2011 WL 5509100, at *8 (D.Del. Nov. 10, 2011).

          Discussing Hysong, the Louisiana Mun. Police Employees Retirement System court

noted :

          The court held that plaintiff’s allegations — that defendants filed a materially
          misleading and incomplete registration statement because the statement
          omitted allegedly material information about the sales process, the
          consideration, and the true intrinsic value of the company rendering
          unitholders unable to cast an informed vote — were insufficient to state a
          claim. The court held that, even though the plaintiff desired to know more
          alleged “material “ information about the transaction, in order to adequately
          plead a claim based on a “materially misleading omission,” the plaintiff was
          required to allege that defendants omitted to state a material fact that made
          other statements in the proxy false or misleading. Id. at *9.

          Even though a plaintiff may want more information, he is only entitled to that

information mandated by Rule 14a-9. See Louisiana Mun. Police Employees Retirement

System, at *10; Hysong at *8.

          Similarly, Plaintiff Ratner’s assertion (Plaintiff’s Motion, ECF DKT #4 at 23) that the

omissions “taken together . . . represent a gaping hole in the information presented to the

stockholders,” is vague, conclusory and insufficient to allege a viable omission disclosure

claim under Section 14(a) of the Exchange Act.

          The evidence presented to the Court demonstrates that the information which Plaintiff

                                                -5-
believes would be “material” to Forest City shareholders was available prior to the scheduled

meeting. Plaintiff’s open letter, pointing out his concerns with the price, timing and process

of the merger, was disseminated on October 25, 2018. On October 30, 2018, Forest City

publicized its Form 10-Q announcing favorable third quarter earnings. Plaintiff’s Verified

Complaint was publicly filed on November 12, 2018 and his Motion for Injunctive Relief

followed on November 13, 2018. Thus, prior to November 15, 2018, any interested

shareholder could investigate whatever facts would weigh into an informed vote on the

merger.

       Moreover, if any shareholder returned a proxy or voting instruction card immediately

after receiving the Proxy Statement but had “second thoughts” after hearing Plaintiff’s

allegations, all was not lost. The written Proxy Statement provided a shareholder the right to

revoke a proxy or change a vote on the website, by telephoning via an “800" number, by

delivering a subsequently-executed proxy or by delivering a written revocation to the

Corporate Secretary by 11:59 p.m. on November 14, 2018.

       Therefore, Plaintiff has not met his burden of showing a violation of the Exchange Act

such that the shareholder vote should be halted. The Court finds that Plaintiff has not shown,

by clear and convincing evidence, a strong likelihood of success on the merits of his claims in

his Verified Complaint.

Irreparable Harm

       Plaintiff’s primary focus in this lawsuit is the amount of compensation coming to

Forest City shareholders as a result of the merger with Brookfield.

       In his open letter of October 25, 2018, Plaintiff complains that the “deal price is wrong


                                              -6-
for Forest City shareholders, on many counts, and provides a bounty of additional value to

Brookfield without any compensation to Forest City shareholders.” (ECF DKT #1-4 at 6).

        In his Verified Complaint, Plaintiff alleges that the “new” Board lacked the adequate

understanding necessary to “determine that the deal was the best available alternative.” (ECF

DKT #1 at ¶ 6). Plaintiff alleges that CEO LaRue changed his vote without providing an “an

explanation regarding why he did so without attempting to negotiate a higher price.” (Id. at

¶ 7). Plaintiff questions whether the “new” Board considered “any other strategic options to

unlock stockholder value.” (Id.). Plaintiff claims that “the Proxy Statement failed to disclose

that if the merger were approved, the stockholders would lose an additional $2.26 per share in

value.” (Id. at ¶ 9).

        Further, Plaintiff argues that if the vote goes forward, the shareholders “will forever

lose the opportunity to explore the value of their shares in the open market.” (Plaintiff’s

Motion, ECF DKT #4 at 24). “Mr. Ratner will also suffer irreparable harm because he cannot

possibly calculate what he would have received in value for his shares in the future if the

Merger Proposal is approved.” (Emphasis added). (Id. at 25).

        Forest City rightfully points out that Plaintiff could pursue a post-closing damages

claim for undervalued or inadequate stock valuation. In that instance, Plaintiff could be

awarded monetary relief, albeit at a later date.

        Plaintiff has failed to demonstrate, by clear and convincing evidence, that he will

suffer irreparable injury in the absence of injunctive relief.



Potential for harm to Defendant and to the public


                                                -7-
        Plaintiff waited to the very eve of the shareholder meeting to bring his action for an

injunction. Plaintiff could have sued two weeks prior when he disseminated his open letter.

At that time, he was able to articulate many of his concerns over the potential merger

proposal. The only information he lacked was the Forest City earnings figures for the third

quarter which were published five days after his letter.

        Plaintiff admits that he “could have theoretically initiated a ‘proxy-fight’ when the

Proxy Statement was issued.” (Plaintiff’s Motion, ECF DKT #4 at 24). He claims that he

was “lulled into refraining from initiating a proxy contest until it was too late to feasibly do

so.” (Id. at 25).

        Instead of taking either step of initiating a proxy contest or filing a lawsuit after

receiving the Proxy Statement, Plaintiff waited until three days before the shareholder

meeting to sue.

        The Court recognizes the public interest in allowing corporate entities, licensed by the

state of Ohio, to operate according to their governing principles and procedures.

        In addition, the Court cannot ignore the expense Forest City would incur for additional

proxy solicitations and mailings if the vote were enjoined.

        Plus, the arrangement with Brookfield is the only deal on the table. There are no rival

bids. Any delay could cause Brookfield to lose its financing or make it so unfavorable that

Brookfield would walk away. These scenarios could hurt the shareholders, even more than

they may be hurt by what Plaintiff describes as this “ill-conceived” transaction with

Brookfield.

Status quo


                                                -8-
       Plaintiff contends that he only wants to maintain the status quo until all the material

information is provided to the shareholders. However, Plaintiff asks the Court to order the

vote delayed and the record date re-set. Re-setting the record date means a change in the date

on which a shareholder is eligible to vote the shares he or she holds. This alteration would

not serve to maintain the status quo.

                                  III. CONCLUSION

       For these reasons, the Court finds that Plaintiff Albert B. Ratner has failed to establish

irreparable harm and a strong likelihood of success on the merits by clear and convincing

evidence. The balancing of the equities between Plaintiff’s interests and the interests of

Forest City and of the public weighs against granting injunctive relief. Therefore, the Motion

(ECF DKT # 4) of Plaintiff Albert B. Ratner for Temporary Restraining Order, Preliminary

Injunction and Other Injunctive Relief is denied.

       IT IS SO ORDERED.



                                        s/ Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        United States District Judge
Dated: November 26, 2018




                                               -9-
